





Exhibit 10.35


REVISED PERFORMANCE STOCK UNIT AGREEMENT




THIS REVISED PERFORMANCE STOCK UNIT AGREEMENT (“Agreement”) is made effective as
of the grant date set forth below by and between SYNOVUS FINANCIAL CORP., a
Georgia corporation (the “Corporation”), and ___________________ (“Executive”).


WHEREAS, Executive has been awarded Performance Stock Units (“PSUs”) under the
Corporation’s 2013 Omnibus Plan (“Plan”).


NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:


1.    Grant of Performance Stock Units
    
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Executive the opportunity to vest in Performance Stock Units, which shall vest
and become nonforfeitable as determined in accordance with Section 2 herein (the
“PSUs”). A “PSU” represents the right to receive one share of Common Stock.


Executive is hereby granted PSUs as follows:


Date of Grant:                _____________, 20___


Vesting Period:            Please refer to Section 2 of this Agreement


Target PSU Award:            _____________


2.    Vesting of PSUs


(a)    Service Based Vesting Conditions. If Executive remains in the continuous
employ of the Corporation or a Subsidiary of the Corporation through the date(s)
indicated in Column I below (the “Service Date”), the percentage of PSUs that
will become non-forfeitable (i.e., “vest”) is indicated in Column II below, with
the number of PSUs eligible to vest as of each Service Date to be determined
using the formula set forth in Section 2(b) below:


(I) (II)
If employment
continues through             then the % of the eligible        
(Service Date) PSUs which vest is




____________, 20__                ___%


[or]


____________, 20__                ___%


[or]


____________, 20__                ___%


[or]













--------------------------------------------------------------------------------





____________, 20__                ___%


[or]


____________, 20__                ___%




Such vesting will occur (to the extent indicated in Column (II) above and in
Section 2(b) below) at the close of business on Service Date indicated in Column
(I) above. Any PSUs which are not vested on the date of Executive’s termination
of employment will be forfeited to the Corporation, unless the Compensation
Committee in its sole and exclusive discretion determines otherwise.


(b)    Performance Formula and Risk-Based Modifier. In addition to the Service
Based Vesting Conditions, the number of PSUs eligible to vest as of each Service
Date shall be calculated in accordance with the following formula as determined
and approved by the Committee:


[Performance Formula and Applicable Performance Period(s) Approved by Committee]


Notwithstanding the results of the above performance formula, the Committee, in
its sole and exclusive discretion, may reduce the amount of PSUs which would
otherwise vest under the above performance formula if the Committee believes
that risks were not properly assessed during the applicable Performance Period.
Reductions will be considered in the event the Corporation or a Subsidiary
experiences a material loss during the Performance Period, the Corporation fails
to comply with risk management policies or properly address risk concerns, or
regulatory capital falls below regulatory requirements.


(c)    Effect of Voluntary or Involuntary Termination or Termination for Cause
or Suicide. If Executive’s employment with the Corporation and its Subsidiaries
is terminated: (i) by Executive voluntarily, (ii) by the Corporation or a
Subsidiary involuntarily or for Cause or (iii) by Executive’s death due to
suicide before all PSUs vest pursuant to the provisions of paragraphs 2(a) and
2(b) above, then any PSUs which are not vested at the time of such termination
will be forfeited to the Corporation on the date of such termination, unless the
Compensation Committee in its sole and exclusive discretion determines
otherwise.


(d)    Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any PSUs which are
not vested at the time of such termination will become vested automatically as
set forth in Section 2(g) below.


(e)    Effect of [Retirement or] Leave of Absence. [If Executive’s employment
with the Corporation and its Subsidiaries is terminated by reason of Executive’s
retirement after attainment of [age __ and __ years of Service] [age __, then
any PSUs which are not vested at the time of such retirement will vest as set
forth in Section 2(g) below.] A leave of absence which is approved in writing by
the Compensation Committee with specific reference to this Agreement will not be
considered a termination of Executive’s employment with the Corporation and its
Subsidiaries for purposes of this Section 2 or any other provision of this
Agreement.


(f)    Change of Control. In the event of a Change of Control (as defined in the
Plan), the PSUs will vest immediately upon such Change of Control as provided in
the Plan and as set forth in Section 2(g) below; provided, however, that in the
event the PSUs are assumed by the surviving entity in a Change of Control or are
equitably converted or substituted in connection with a Change of Control, the
vesting of the PSUs shall not be accelerated unless the Executive’s employment
is terminated within two years following the effective date of such Change of
Control either by the surviving entity without Cause or by the Executive for
Good Reason. For purposes of this Agreement, “Cause” shall mean: (i) the willful
and continued failure of Executive perform substantially his or her duties with
the Corporation or one of its affiliates after a written demand for substantial
performance is delivered to Executive by an officer of the Corporation which
specifically identifies the manner in which Executive has not substantially
performed his or her duties, after which Executive shall have a reasonable
amount of time to remedy such failure to substantially perform his or her
duties; or (ii) the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Corporation.
For purposes of this Agreement, “Good Reason” shall mean: (i) a material adverse
reduction in the Executive’s position, duties or responsibilities, excluding a
change in the position or level of officer to whom the Executive reports or a
change that is part of a policy, program, or arrangement applicable to peer
executives (including peer executives of any successor to the Corporation; (ii)
the Corporation’s requiring the Executive to be based at any office or location
more than 35 miles from the location where Executive was employed on the
effective date of the Change





--------------------------------------------------------------------------------





of Control Date or the date which is 120 days prior to the effective date of the
Change of Control; or (iii) a material reduction in Executive’s annual base
salary, target annual bonus opportunity, or participation in employee benefit
plans, as such salary, bonus and plans were in effect on either the effective
date of the Change of Control or the date which is 120 days prior to the
effective date of the Change of Control (if such earlier date is selected by
Executive) unless such reduction is part of a policy, program, or arrangement
applicable to peer executives (including peer executives to any successor to
Corporation).


(g)    Vesting of PSUs. Any PSUs which vest pursuant to the provisions of
Sections 2(d) through 2(f) [shall be calculated [by multiplying the percentage
of the PSUs which have not previously vested by the Target PSU Award without
using the performance formula set forth in Section 2(b)] [shall be deemed to
satisfy the Service-Based Vesting Conditions in Section 2(a) above, and will
paid to the Executive in accordance with the performance formula set forth in
Section 2(b) above]. Any PSUs which vest pursuant to the preceding provisions of
this Section 2 will not thereafter be forfeited.


3.    Conversion of PSUs and Issuance of Shares


Upon vesting of the PSUs, one Share of the Corporation’s Common Stock shall be
issued for each PSU that vests on such vesting date in accordance with Section
2, subject to the terms and conditions of this Agreement and the Plan.


4.    Transfer of PSUs


Unless otherwise permitted by the Committee, the PSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.


5.    Status of Executive


The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the PSUs unless
such PSUs have vested, and shares underlying the PSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the PSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.


6.    Dividend Equivalents


The PSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the actual number of PSUs which vest
in accordance with the provisions of Section 2 above (including deemed
reinvested additional shares attributable to the PSUs determined pursuant to
this paragraph) were actually outstanding. These dividend equivalents will be
deemed to be reinvested in additional shares of the Corporation’s Common Stock
determined by dividing the deemed cash dividend amount by the Fair Market Value
(as defined in the Plan) of a Share of the Corporation’s Common Stock on the
applicable dividend payment date. Such credited amounts will be added to the
PSUs and will vest or be forfeited in accordance with Section 2 based on the
vesting or forfeiture of the initial PSUs to which they are attributable. In
addition, the PSUs will be credited with any dividends or distributions that are
paid in shares of the Corporation’s Common Stock represented by the PSUs and
will otherwise be adjusted by the Committee for other capital or corporate
events as provided for in the Plan.


7.    General Provisions


(a)    Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the PSUs to be forfeited pursuant to the terms and conditions set forth
in this Agreement, will be made in the good faith but absolute discretion of the
Compensation Committee. By accepting the transfer of PSUs, Executive irrevocably
consents and agrees to the terms and conditions set forth in this Agreement and
to all actions, decisions and determinations to be taken or made by the
Compensation Committee in good faith pursuant to the terms and conditions set
forth in this Agreement.







--------------------------------------------------------------------------------





(b)    Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of PSUs or the lapse of restrictions on PSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on PSUs
not to lapse.


(c)    Rights Not Assignable or Transferable. No rights under this Agreement
will be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.


(d)    Terms and Conditions Binding. The terms and conditions set forth in the
Plan and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Fidelity and its
successors and assigns.


(e)    No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of PSUs which may result under this Agreement if Executive’s
employment is so terminated.


(f)    No Liability for Good Faith Business Acts or Omissions. Executive
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the PSUs
from vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of PSUs that may result, directly or indirectly,
from any such action or omission.


(g)    Recapitalization. In the event that Executive receives, with respect to
PSUs, any securities or other property (other than cash dividends) as a result
of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Fidelity and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “PSUs.”


(h)    Appointment of Agent. By accepting the transfer of PSUs, Executive
irrevocably nominates, constitutes, and appoints Fidelity as Executive’s agent
for purposes of surrendering or transferring the PSUs to the Corporation upon
any forfeiture required or authorized by this Agreement. This power is intended
as a power coupled with an interest and will survive Executive’s death. In
addition, it is intended as a durable power and will survive Executive’s
disability.


(i)    Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.


(j)    Titles. The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.


(k)    Clawback Policy. Pursuant to Article 20 of the Plan, the PSUs are subject
to any compensation recoupment policy adopted by the Corporation and are also
subject to recovery under any applicable law, government regulation or stock
exchange listing requirement.


(l)    Plan Governs. The PSUs are being transferred to Executive pursuant to and
subject to the Plan, a copy of which is available upon request to the Corporate
Secretary of the Corporation. The provisions of the Plan are incorporated herein
by this reference, and all capitalized terms in this Agreement shall have the
same meanings given to such terms in the Plan. The terms and conditions set
forth in this Agreement will be administered, interpreted and construed in





--------------------------------------------------------------------------------





accordance with the Plan, and any such term or condition which cannot be so
administered, interpreted or construed will to that extent be disregarded.


(m)    Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.


(n)    Amendment; Modification; Wavier. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.


(o)    Governing Law. The validity, interpretation, performance and enforcement
of the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.


The Corporation has issued the PSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the PSUs.


IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.






                            







